 158DECISIONS OF NATIONALLABOR RELATIONS BOARDReidbord Bros. Co.andAmalgamated Clothing Work-ers of America,Pittsburgh District Joint Board,AFL-CIO.Cases6-CA-4836,6-CA-4837,6-CA-4838,6-CA-4839, and 6-RC-5147March 22, 1971DECISION, ORDER, AND DIRECTIONOF SECOND ELECTIONBY MEMBERSFANNING, JENKINS, ANDKENNEDYOn October 15, 1970, Trial Examiner Robert Cohnissued his Decision in the above-entitled proceeding,finding that Respondent had engaged in and wasengaging in certain unfair labor practices andrecommending that it cease and desist therefrom andtake certain affirmative action, as set forth in theattached Trial Examiner's Decision.' He also foundthatRespondent had not engaged in certain otherunfair labor practices alleged in the complaint andrecommended dismissal of such allegations. The TrialExaminer further recommended that the election heldat Respondent's Buckhannon, West Virginia, plant onNovember 20, 1969, in Case 6-RC-5147 be set asideand that a new election be held. Thereafter theGeneral Counsel filed limited exceptions to the TrialExaminer's Decision and a brief. The Respondentfiled exceptions to the Trial Examiner's Decision, abrief in support thereof, and an answering brief to theGeneral Counsel's limited exceptions. The ChargingParty filed cross-exceptions in which it adopted thelimited exceptions of the General Counsel and a briefin support thereof.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, theNational Labor Relations Board has delegated itspowers in connection with these cases to a three-member panel.The Board has reviewed the rulings of the TrialExaminer made at the hearing and finds that noprejucicial errorwas committed. The rulings arehereby affirmed. The Board has considered the TrialExaminer's Decision, the exceptions and briefs, andthe entire record in these cases and hereby adopts thefindings, conclusions, and recommendations of theTrial Examiner.2ORDERPursuant to Section 10(c) of the National LaborRelationsAct, as amended, the National LaborRelationsBoard adopts as its Order the Recommend-ed Order of the Trial Examiner and hereby orders thattheRespondent, ReidbordBros.Co., Elkins, Buck-hannon, and Philippi,West Virginia, its officers,agents, successors, and assigns, shall take the actionset forth in the Trial Examiner's RecommendedOrder.3IT IS FURTHER ORDERED that the election held atRespondent's Buckhannon, West Virginia, plant onNovember 20, 1969, in Case 6-RC-5147 be, and ithereby is, set aside, and that said case be, and ithereby is, remanded to the Regional Director forRegion 6 to conduct a new election when he deemsthe circumstances permit the free choice of abargaining representative.[DirectionofSecond Election4 omitted frompublication.]iCorrectedpursuant to errata issuedby the TrialExamineron October15 and 16, 19702There areno exceptions to the Trial Examiner's findingthat GladysPoling was not discharged or constructively discharged in violation ofSection 8(a)(3), his finding that Respondent did not confer "ecomomicbenefits on employees at the Philippi plant because of their lackof activityon behalfof the Union"in violation of 8(a)(3), his 8(axl) findings, hisfindings with respect to the supervisory status of certain individuals, or hisfinding that the Petitioner's objections to the election held at Respondent'sBuckhannon plant be sustained and the election set aside.In the absenceof exceptions thereto,these findings are adoptedpro forma3 In footnote64 of the TrialExaminer'sDecision,substitute"20" for"10" days4 In orderto assure that all eligible voters may have theopportunity tobe informed of the issues in the exercise of their statutory right to vote, allparties tothe election should have access to a list of votersand theiraddresseswhichmay be usedto communicate with them.ExcelsiorUnderwear Inc,156 NLRB 1236;N L R B v Wyman-Gordon Co,394 U S759Accordingly, it is herebydirected that an electioneligibility list,containing the names and addresses of all the eligible voters, mustbe filedby the Employerwith the Regional Director for Region6 within 7 daysafter the date of issuance of the Notice of SecondElection bythe RegionalDirector. The RegionalDirector shall make the list available to all partiesto theelectionNo extension of time to file this list shall be granted by theRegionalDirector except in extraordinary circumstances.Failure tocomply withthis requirement shall be grounds for setting aside the electionwhenever proper objections are filedTRIAL EXAMINER'S DECISIONSTATEMENT OF THE CASEROBERTCOHN,TrialExaminer:Thisconsolidatedproceeding,held pursuant to Section 10(b) of the NationalLaborRelations Act, as amended(herein theAct),washeard at Elkins,West Virginia,on June 2 through 5 andJune 22 through 25, 1970,pursuantto due notice. Theconsolidated complaint, issuedMarch 31, 1970, by theGeneral Counsel of the National Labor Relations Board,through the Regional Director for Region 6, alleges, insubstance, that ReidbordBros.Co. (herein the Employer,Respondent,or Company) violated Section 8(a)(1) and (3)of the Act through acts and conduct of its agents andsupervisors more fully detailed hereinafter.'By its duly filed answer,the Respondent admitted thejurisdictionalallegationsof the complaint and alsoadmitted that certain named personnel were supervisorswithin the meaning of Section 2(11) of the Act; however, itdenied that certain other personnel were supervisors, andiThe several charges giving rise to the complaint were filed byAmalgamated ClothingWorkers of America, Pittsburgh District JointBoard, AFL-CIO (herein the Union),on December 10, 1969, and were duly189 NLRB No. 19 REIDBORD BROS.CO.159generallydenied the commission of any unfair laborpractices.At the hearing, all parties were represented by counseland were afforded full opportunity to introduce relevanttestimony, to examine and cross-examine witnesses, and toargue orally on the record. Oral argument was waived.Helpful posthearing briefs have been received from counselfor all parties, which have been duly considered.Upon the entire record in the case, and from myobservation of the demeanor of the witnesses, I make thefollowing.FINDINGS AND CONCLUSIONS 21.THE ALLEGED UNFAIR LABOR PRACTICESA.Background and Setting of the IssuesThe Respondent, a Pennsylvania corporation, with itsprincipal office in Pittsburgh, is engaged in the manufac-ture and sale of men's clothing, and has manufacturingplants in the States of Pennsylvania and West Virginia.Only its four West Virginia plants are involved in theinstantproceeding.3The Company's supervisory staffincludes PresidentMurray Reidbord, Vice President inCharge of Manufacturing Charles Leff, and at least oneforeman at each of the four plants, all of whom areadmitted supervisors.The supervisory status of thefloorladies at the Buckhannon and Elkins # I plant, as wellas that of a trainee assistant foreman at the Buchannonplant, is in issue herein.The Union commenced its organizational campaignamong the employees at the four West Virginia plants on orabout August H, 1969.4 On that date and thereafter, unionrepresentativesmet with interested employees of theRespondent and advised them generally of the assertedadvantages to be derived from joining the Union andspecificallywith respect to the working conditions asreflected in the contract which the Union had with theRespondent in the Pennsylvania plants. The unioncampaign proceeded along usual lines, i.e, the solicitationof its employees to sign union authorization cards duringtheir free periods at work and at their homes, the holding ofunion meetings, etc. On September 25, the Union notifiedthe Respondent by telegram of its organizational campaignand cautioned the Employer not to take any action inviolation of the employees' rights guaranteed by law.On October 6, the Union, also by telegram, notified theRespondent that a majority of the production andmaintenance employees of the four plants had authorizedtheUnion to represent them as their exclusivecollective-bargaining agent respecting wages and workingserved by registered mail on the Respondent on December 15, 1969 (Case6-CA-4839 was amended on March 6, 1970) The representation case(6-RC-5147), involving objections to an election, was consolidated into theproceeding by order of said Regional Director, dated May 20, 19702There is no issue as to the Board's jurisdiction or the status of theUnion as a labor organization The complaint alleges sufficient facts, whichare admitted by answer, upon which I may, and do hereby, find that theRespondent is engaged in commerce within the meaning of Section 2(6)and (7) of the Act, and that the Union is a labor organization within themeaning of Section 2(5) of the Act The Board recently assertedjurisdiction over this Employer inReidbord Bros Co,184 NLRB No 33(June 30, 1970), of which official notice is takenconditions,and requested a meeting. By letter datedOctober 7, the Respondent's attorney expressed doubt as tothe validity of the Union's claim and declined to engage incollectivebargainingwith the Union's representatives.Accordingly, on October 10, the Union filed a representa-tion petition (6-RC-5136) seeking an election among theCompany's production and maintenance employees at allfour plants. On October 27, this petition was amended toseek an election only among the production and mainte-nance employees at the Employer's Elkins # 1 plant whilesimultaneously filing three additional petitions seekingelections among the Employer's production and mainte-nance employees at the other three West Virginia plants .5The elections were held at all four plants on November20. The Union received a majority of the valid votes cast atthree plants (Elkins # 1, Elkins #2, and Philippi) but lostthe election at Buckhannon. In apt time, the Union filedobjections to conduct affecting the results of the election atBuckhannon, and, as previously noted, on May 20, 1970,the Regional Director directed a hearing on said objectionsand ordered the case (6-RC-5147) consolidated with theinstant proceeding for the purpose of hearing.The consolidated complaint alleges that Respondent,through its officers and agents, interfered with, restrained,and coerced its employees in the exercise of theirorganizational efforts by various acts and conduct includ-ing promises of benefit if the employees would refrain fromjoining the Union, surveillance of union activities, interro-gation concerning union activities, threats of economicreprisal should the employees select the Union as theircollective-bargaining representative, and, finally, discnmi-nation against some six employees in retaliation for theirunion activities. Since some of this alleged unlawfulconduct was assertedly engaged in by floorladies and by anassistant foreman trainee whose supervisory status is indoubt, this issue should be the first to be discussed andresolved.B.The Supervisory Status of the Floorladies6The record shows that during the critical time herein thenumber of employees in the unit approximated 110 at theElkins # 1 plant and 138 at Buckhannon. At Buckhannontherewas only one admitted supervisor: Foreman PaulGriffith; at Elkins # 1 there were two conceded supervisors(demoninated "plantmanagers" by President MurrayReidbord): James Civello over the trouser department andGuy Bennett over the shirt department. At each plant therewere two floorladies: Virginia Gregory and Clara Rowan atBuckhannon; Jean Rowan and Georgie Martin at Elkins# 1. Orders are transmitted from the Pittsburgh main office3The poor proceeding involving the Employerwas concerned withunfair labor practices at the two Pennsylvaniaplants ofthe Company Thefour plantsinvolved hereinare located at Elkins(Elkins#Iand Elkins#2), and one eachatBuckhannon and Philippi,WestVirginia4All dates hereinafter refer to the calendar year 1969 unless otherwiseindicated5 See Cases 6-RC-5145, 5146, and 51476They are Virginia Gregory and ClaraRowan at Buckhannon andGeorgie Martin and Jean Rowan at Elkins # I The partiesat the hearingstipulatedand agreedthat the authority,duties, and responsibilities of thefloorladies are sufficientlysimilar thatthey may beconsidered together forthe purposeof determiningsupervisory status 160DECISIONS OF NATIONALLABOR RELATIONS BOARDto the plant managers or foremen and then through thefloorladies to the production employees (primarily sewingmachine operators).Each floorlady has the responsibility of approximately 35to50 employees,which consist of several lines ofproduction. It is the principal function of the floorlady toassure that production flows smoothly and expeditiouslythrough the lines while, at the same time, maintainingnecessary quality. Thus it is the duty of the floorlady totrain new employees and otherwise assist other employeesin their work; to survey the work of the operators severaltimes a day either alone or in the company of the foreman;to check the work of the employees and, if it is not beingdone properly, to direct the employee to redo it; and toperform work at a machine herself if necessary; however,the extent to which she might engage in this latter dutymight vary rather extensively over a period of time. It is alsothe duty of the floorlady to check the timecards of theoperators after work commences in the morning to seewhich employees are present or absent. Furthermore, it isthe responsibility of the floorlady to note on the timecardany occasion in which an employee goes on "straighttime." 7The record reflects a general consensus among the partiesto the duties and responsibilities of the floorladies abovedescribed. There is also no contention that the floorladieshave the right, on their own responsibility, to hire, fire,layoff, suspend, promote, reward, or discipline employees.8There is likewise general agreement that a floorlady hasauthority, in the absence of the foreman, to allow a sickemployee to go home and to temporarily transfer anemployee from one job to another for a short period oftime .9However, there is substantial variance in thetestimony as to the authority of the floorladies to assign ortransfer employees from one operation to another withoutprior clearance from the foreman. Jean Rowan testifiedthat she could move an operator temporarily from oneplace to another without checking with Foreman Bennett,but that she usually discussed with Bennett a decision totransfer a girl if such a transfer contemplated a period of aweek. Also, exfloorlady Nan Lit Corbin testified that shehad authority to switch girls from one machine to anotherwhen it was required. Both Gregory and Clara Rowandenied having such authority. However, considering theprobabilities of the situation along with the demeanor ofthe witnesses, I am inclined to credit Jean Rowan andCorbin.Moreover, although Gregory denied having anysupervisory authority with respect to the operators in hersection of the plant, she clearly felt she had the right to7Most sewing operations at the Employer's plants are on piecework orquota basis, however, some jobs are paid on a straight hourly rate If anemployee is transferred from the former to the latter during a working day,itisthe responsibility of the floorlady to make such a notation on theemployee's timecard so that the employee will be paid the straight timerate,ie., the minimumrate under law, for performing that operationBThere is testimony of an exfloorlady who accused an employee ofwasting time in the bathroom and instructed her to check out or "I'll checkyou out," and did so However, Foreman Richard Riley testified that headvised the floorlady when he learned of the incident not to do that againor she would be reprimanded.9 The evidence showsthat the foremenare rarelyabsent from the plant.At Elkins # I either Civelloor Bennett,or both,are usually present, atBuckhannon,Griffith is normallypresent exceptfor 2weeks in the summerinstruct the operators in her section of what types ofclothing she considered proper to wear in the plant.10 Andshe finally conceded under cross-examination that she hadcertain authority with respect to maintaining discipline inthe plant and that Griffith would instruct her to watch aparticular operatormore closely than others as regardswhether such operator was performing her job properly. Ialso note that a floorlady (Georgie Martin) was present atthe discharge of Coberly(infra).Analysis and Conclusions as to Supervisory Statusof FloorladfesThe term "supervisor" is defined in Section 2(11) of theAct as meaning:.. . any individual having authority, in the interest ofthe employer, to hire, transfer, suspend, lay off, recall,promote, discharge, assign, reward, or discipline otheremployees, or responsibly to direct them, or to adjusttheirgrievances, or effectively to recommend suchaction, if in connection with the foregoing the exerciseof such authority is not of a merely routine or clericalnature, but requires the use of independent judgment.It is by now well established that this section "is to beinterpreted in the disjunctive,"" so that the possession ofany one of the above enumerated criteria is sufficient toplace the employee involved within the supervisory class.As may be expected after 23 years in the administration ofthe statute, as respects this section, there have beenhundreds of cases decided by the Board and courts bearingupon this issue in many different industries, involving manytypes of leadmen or "straw bosses" whose authority overother employees is subject to be determined under theabove-quoted definition. However, "it is a question of factin every case as to whether the individual is merely asuperior workman or a lead man who exercises the controlof a skilled worker over less capable employees, or is asupervisor who shares the power of management." 12 Itappears that, in several recent cases involving the garmentindustry, the Board has held that floorladfes of the typeinvolved herein, possessing and exercising similar duties,functions, and responsibilities, including the authority toresponsibly direct employees in their respective depart-ments, are supervisors within the meaning of the Act.13Accordingly, I find and conclude that the above-namedfloorladies are supervisors within the meaning of the Act.C.Supervisory Status of Larry EvansThis young man (22 years of age) has been employed bywhen he goesto the National GuardDuring thattime theRespondenttransfersRichard Riley, foremanat the Philippi plant, to Buckhannon totake over the dutiesof Griffith10 See discussionof the Gregory-Naomi Cnss incident,infra11Ohio Power Company v. N L R B,176 F 2d 385, 387 (C A. 6), citingN L R B v Edward G Buda MfgCo, 169 F 2d 517 (C.A 6), cert denied335 U S 90812NL RBv SouthernBleachery & Print Works, Inc,257 F 2d 235, 239(CA 4)13SeeC & M Sportswear Mfg Corp,183NLRBNo 29,Ottenheimerand Company,Inc, 144 NLRB 38, 43,Mid-South Mfg Co, inc,120 NLRB230, 243,Brewton Fashions,Inc, a Divisionof Judy Bono145 NLRB 99, 107,enfd 361 F 2d 8 (C A 5),cert denied385 U S 842 REIDBORDBROS. CO.the Respondent for approximately 4 years. He commencedwork as a presser in the Elkins #2 plant in 1966, andworked there for about 3 years. His last year of employmenthas been at the Buckhannon plant where he has beentraining to be an assistant foreman. The evidence showsthat in that capacity he necessarily consults with and assistsForman Griffith in checking production and performswork of an inventory control nature such as keeping stocksof thread. He also assists in loading and unloading trucks.He is present with Griffith at times the latter is interviewingprospective employees or talking with employees concern-ing their production; however, he does not participate inthese discussions nor does he make any recommendationstoGriffith respecting employment or discharge. Evanspunches the timeclock, is not paid for time off (as isGriffith), does not train new employees, nor does he haveany authority with respect to hiring, firing, promoting,disciplining,or effectively recommending any of thesethings. In connection with his duties in assisting theforeman, he does, on occasion, check the timecards ofemployees and on one occasion, when the starting bell rang,told the employees that it was time to go to work. Also, inconnectionwith his inspection of the work, he hasconcededly requested an employee to redo work which wasnot up to the required quality.On the basis of the foregoing, counsel for the GeneralCounsel argues that Evans, like the floorladies, hassufficient authority to constitute him a supervisor withinthemeaning of Section 2(11). I disagree. Unlike thefloorladies, there is no evidence that he has, on his owninitiative,given employees time off, or trained newemployees, or given instructions respecting sewing to olderemployees, or taken any action respecting control in theplant, such as in the Gregory-Naomi Criss incident,infra.Moreover, unlike floorladies, should Evans be found to benonsupervisory, there would not exist the great dispropor-tionate ratio of employees to supervisors as the Board hasfound to be a significant factor in determining supervisorystatus (see cases cited in footnote 13, above; see alsoM & MCharter Lines, Inc. d/b/a M & M Charter Bus Lines,173NLRB No. 96, section in, C, 1, d). Accordingly, I find thatthere is not sufficient evidence in the record to concludethatEvans is a supervisor within the meaning of thestatute,14 and I will recommend that those allegations in thecomplaint which allege that Evans engaged in conduct inviolation of Section 8(a)(1) of the Act be dismissed.D.Interference,Restraint, and Coercion1.By Murray ReidbordThe consolidated complaint alleges, in substance, thatMurray Reidbord, president of Respondent, on or aboutOctober 8, threatened employees with plant closure andcessation of operations if the employees selected the Unionas their collective-bargaining representative, and promised14 In addition to the evidence above cited, respecting Evans' duties at theBuckhannon plant since August 1969, there is evidence that on a fewoccasions,consisting of 4-week periods,from November 1969 until May1970, Evans worked as a head presser on the second shift at the Elkins #2plant.However, he was not in charge of the pressing although there wereoccasions when no other management representative would be present161benefits to the employees in order to dissuade them frombecoming members of the Union.According to the evidence, the asserted promise ofbenefitswas made by Reidbord to the employees at ameeting of the Reidbord Quota Club at the Elkins # 1 planton Tuesday, October 7. Briefly stated, the "club" is anorganization limited to employees of the Company at theElkins plants who join on a voluntary basis and paymonthly dues of a nominal amount. These dues arematched on a dollar-to-dollar basis by the Company. Thepurpose of the club is to provide health and hospitalizationinsurance,aswellas possible social benefits, to theemployees. Similar clubs exist at the Buckhannon andPhilippi plants as well as at the Respondent's Pittsburghlocation. Indeed it was found in the earlier case (ReidbordBros. Co.,184 NLRB No. 33), that the Pittsburgh club wasorganized along the lines of the earlier establishedWestVirginia clubs.According to the credited testimony of employeesMargaret Lewis and Betty Monroe, the employees werediscussing at the club meeting the disposition of assetsshould the club be dissolved, when Murray Reidbord cameinand spoke to them. He reminded the employees(approximately 75 to 100 were present at the meeting) thathalf of the money in the club was his and that he did notintend to allow anyone to distribute it. The advent of theUnion was then apparently raised by an employee whoinquired whetherMr. Becker, the union representative,would be allowed to come to the meeting and Reidbordrefused saying that only club members could come to clubmeetings. He then went on to compare the Respondent'splantwith those shops "down south" which were notUnion; that he was having difficulty in competing withthem; and he could not pay the 10 percent which he wouldapparently be required to pay to the Union's health andwelfareprogram should the Union be voted in. Hereminded the employees that if they wanted larger benefitsthey could raise the dues to 3 or 4 dollars (they were $2 permonth at the time) and that he would match it. Finally, hestated that he and his family had enough money to live onwithout his working.Reidbord was called as a witness by the General Counselunder Rule 43(b) of the Federal Rules of Civil Procedure,but his testimony was limited to that concerning theorganizational structure of the Respondent. He was notthereafter called upon by the Respondent to respond to thestatements attributed to him by the employee witnesses.Accordingly, as noted, I credit their testimony and findthat, in the context of the antiunion statements made byhim on this occasion, the reference to increased benefits,above described, to be paid for partially by increasedcompany contributions, necessarily implied to the employ-ees that they would be better off to handle their healthbenefits through the employee club rather than through theUnion. This particulary where he advised that he was notable to afford to pay the percentage required by Union toMoreover, thereisinsufficient evidence that he either possessed orexercised supervisory authority of the character required by Section 2(11) onthese occasions Even if it were so found, the Board has consistently heldthat such sporadic exercise of such authorityisnot sufficient to constitute aperson a supervisor within the meaning of that section SeeStewart &Stevenson Services, Inc,164 NLRB 741, 742 162DECISIONS OF NATIONALLABOR RELATIONS BOARDfinance its program. It is, of course, well established thatsuch a promise of increased benefits in return for rejectionof the Union constitutes a violation of Section 8(a)(1) of theAct. I so find.15On October 8, Reidbord made a speech to employees atall fourWest Virginia plants, which speech was from aprepared text which is incorporated in the record herein asGeneral Counsel's Exhibit 10. In essence, the speech relatedthe history of the Company in West Virginia, and how ithad benefited the employees in the communities in whichthey lived. He then adverted to "strangers in town," i.e., theunion representatives, who had told the employees liesconcerning the Company's policies and who were onlyinterested in their own welfare, i.e., through the dues whichthe employees would pay to the Union. Reidbord madereference to the fact that the net profit of the Company wasvery small in relation to invested capital and that the sameamount of capital invested in utility bonds would bring agreater return.With respect to conditions in union plants,Reidbord advised that employees lose their freedom tocomplain directly to management where there is a Union inthe plantsince"all complaints must go through the unionagent,and if for some reason a girl does not get along withthe business agent, she is in trouble." He also referred to thepossibility of assessments which the Union might imposeupon employees in order to finance their strikes in otherparts of the country. He asserted that the rates in theCompany's union plants were no higher than those in theWest Virginia plants.Finally,with respect to solicitation for the Union,Reidbord stated:It has come to my attention that there are certaingirls going around the plant telling other girls if they donot sign a union card, they will lose their job if theUnion comes in. I want to make it clear now that this isnot true and we will not have anymore of this going on.Any girl who threatens another girl with such lies will befired.Anyone who has signed a union card may ask forits return.16Summarizing, Reidbord implored the employees not tolet "a bunch of strangers" break up the good relationshipwhich the Company had established with its employeesover the years, and to "protect your job, protect yourfuture, but do it intelligently."Considering the speech in the light of applicable Boardprecedent, 17 I am convinced that the speech here, as in thecited case,"contains`veiled threats that if the employeesselected the Union as their bargaining representative, theharmony between Respondent and employees [whichprevailed before] the advent of the Union would no longerexist andthe employees would take sides with the Unionagainst theEmployer ina never-ceasingconflict resultingin adverse economic consequences to the employees.' " 18Thus Reidbord warned that the Company was alreadyoperating on a thin profit margin and that the demands of15 1 note that a similar appeal(to handle benefit programs through anemployee club rather than through the Union)was made by Reidbord inthe earlier case,and was found to be a violation of the ActSee ReidbordBros Co,184 NLRBNo 33 (TXD, § Ill, C)iHThis paragraph has significance in assessing the Employer'smotive intwo of the alleged discrimination cases,infra17SeeGraberMfg Co,Inc,158NLRB 244, enfd,382 F 2d 990 (C AtheUnion would probably topple the already precariousfinancial position of the Company; that the employeeswould not receive any more or better benefits than theyalready had by voting the Union in-indeed, as notedabove, they might lose the advantages that they already hadwith particular respect to the health and welfare benefits.Moreover, he misstated the law when he advised that, witha Union at the plant, employees could not "go directly to asupervisor and register a complaint." Section 9(a) of the Actexpressly provides that "any individual employee or agroup of employees shall have the right at any time topresent grievances to their employer and to have theirgrievancesadjusted,without the intervention of thebargaining representative, as long as the adjustment is notinconsistentwith the terms of a collective-bargainingcontract or agreement then in effect:Provided further,Thatthe bargaining representative has been given opportunity tobe present at such adjustment." As my colleague, TrialExaminer Fannie M. Boyls, noted inBlock-SouthlandSportswear,i Inc.,19 "this statutorilyprotectedrightofemployees thus to present their own grievances and tospeak for themselves is undoubtedly a right cherished bymany employees and [the employer's] statement that afterthe Union came in, employees would not be able to go tohim with their problems was, by its nature, the threat of theloss of benefit in reprisal for the selection of a Union."Accordingly, I find and conclude that Reidbord's October8 speech to the employees interfered with, restrained, andcoerced them in their rights guaranteed by Section 7, inviolation of Section 8(a)(1) of the Act.2.By GuyBennettThe consolidated complaint alleges that Bennett, aconceded supervisor at the Elkins # 1 plant, on or aboutOctober 9, engaged in surveillance of a union meeting heldat the Moose Club Hall in Buckhannon, West Virginia.Bennett, a witness for the Respondent, testified that he hadknown about the meeting approximately 2 weeks prior toOctober 8. He further testified that he was late getting homethat night so he, his wife, and 18-year-old daughterdecided to go out to eat and went to Baxa's Restaurant,which is located beside the Moose Hall where the unionmeeting was to be held. He testified that he arrived there atapproximately 7 p.m. and parked in the Moose parking lotwhich is located across the street but approximately130-140 feet diagonally down the street from the MooseHall.20 Bennett's car was parked with the front facing theMoose Hall and one could view the entrance looking acrossthe left front fender of the automobile. Bennett furthertestified that', they came out of the ^ restaurant, about 8 p.m.and, while his daughter stopped to talk to some friends, heand his wife went back to their car and waited for her. Afew minutes later, Bennett and his wife, while sitting in theircar,were approached by Union Representative John7), Barnwell Sportswear, Inc,183 NLRB No 11, section III, B18Graber Mfg Co, supra,24919 170 NLRB No 101 (TXD)20Although the parking lot is referredto in the record as the Mooseparking lot, the evidence showsthat it is in fact a municipallot which has agatepaying machineas one leaves the parking lot REIDBORD BROS. CO.Butler Butler testified that he had been standing in front oftheMoose Hall when several union members from thenegotiating committee at Elkins told him that they had seenBennett parked in the parking lot across the street. Butlerwalked across the street to the lot, took the license platenumber from Bennett's car, and asked Bennett if he was infact the supervisor at Elkins # 1 plant.21 Bennett's wifeadvised Butler that they had a perfect right to park in apublic parking lot, but Butler claimed that such conductconstituted a violation of the Act, and he went back acrossthe street. After Butler left, Bennett told his wife to get theirdaughter and, at this point, the daughter came out of therestaurant and the Bennetts left at approximately 8:10 p.m.Although the circumstances are suspicious, it is to berecalled that the General Counsel has the burden of proofon this issue (as on all issues in the case), and I amconstrained to find that he has not sustained this burden bysubstantial evidence considered on the record as a whole.Thus, although Bennett concededly knew of the unionmeeting in advance, the fact remains that such meeting washeld in a downtown location, in a building on a publicstreet, next to a public restaurant across from which was apublic parking lot. Bennett and his family clearly had theright to eat at the public restaurant and to park his car inthe public parking lot. The fact that the car was parked in aposition so that the occupants could view the building inwhich the meeting was held does not, of course, make out acase of surveillance. Nor is there evidence that the Bennettstarried unduly long while parked there (there being noevidence in refutation of Bennett's testimony that duringthe time they were parked they were awaiting the end oftheir daughter's conversation with friends), nor is thereevidence that either Bennett or his wife was makingnotations of persons who attended the meeting while theywere waiting.22 Accordingly, I will recommend that thisallegation of the complaint be dismissed.3.By Virginia GregoryThe complaint alleges that on or about September 25 andOctober 8, at the Buckhannon plant, Virginia Gregoryinterrogated employees about their union activities andprevented them from wearing union buttons; and, on orabout November 19, engaged in surveillance of a unionmeeting at the fire hall in Buckhannon.Gae Linger, an employee at the Buckhannon plant,testified that around the first part of October, in the plant,Gregory asked her what she thought of the Union and shereplied that she always did believe in organized labor;whereupon Gregory responded that if the Union came in"he wouldn't be able to get orders." About a week later, atlunchtime,Gregory was talking about the fact that theRespondent had lost a "process order." 23 According toLinger's testimony, Gregory stated that the Company hadlosttheorderbeforewhen someone underbid theRespondent and that "he probably wouldn't get it back."21Butler testified on cross-examination that it was approximately 7 50p in when the three employees from Elkins informed him ofBennett'spresence in the parking lot.22CompareLinn Mills Company,116NLRB 96, 10023This refers to the name of a company for whom the Respondentmanufactures clothing163Gregory denied having any conversation with Gae Lingerabout the Union; however, Gregory was not impressive as awitness.Her testimony was punctuated with frequent andlong pausesin responsetomany simple and directquestions and she seemingly attempted to avoid givingcandid and responsive answers to such questions. Accord-ingly, I credit the testimony of Linger who impressed mefavorablyas a witness,and find thatthe statementsattributed toGregory occurred substantially as shetestified. It iswell established that such interrogationconcerning Linger's union activities,coupled with a threatof loss of work should the Union come into the plant,constitutesinterference,restraint, and coercion within themeaning of Section 8(axl). I so find.As respects the surveillance incident, the uncontradictedevidence shows that the Union held a meeting at the firehall in Buckhannon the evening before the election.Gregory, along with another employee of the Respondent,was sitting in a car which was parked facing the fire hallabout 20 yards from the entrance. The car remained thereapproximately 3 hours during the time the meeting washeld.In its brief (page 25), Respondent "admitted that Gregoryengaged in surveillance of the unionmeeting onNovember19, 1969." Counsel was unable to explain why she did thison the eve of the election,suggesting"that it could not inany way affect the outcome of the election and served at themost to satisfy wh: t appears to be only her curiosity, theRespondent submits that this does not justify a remedialorder." I disagree. Assuming the innocence of Gregory'smotivation, the impact of her conduct is rendered no lesscoercive in the eyes of the law, as was well explicated byChief Judge Brown of the Fifth Circuit Court of Appeals inHendrixMfg.Co.,Inc.v.N.L.R.B.,321 F.2d 100, atfootnote 7:Surveillance becomes illegal because it indicates anemployer's opposition to unionization, and the furtivenature of the snooping tends to demonstrate spectacu-larly the state of the employer's anxiety. From this thelaw reasons that when the employer either engages insurveillance or takes steps leading his employees tothink it is going on, they are under the threat ofeconomic coercion, retaliation, etc.Accordingly, I find and conclude that Gregory's conducton this occasion violated Section 8(a)(1) of the Act, and Iwill recommend an appropriate remedial order.As respects the union button allegation, the evidencediscloses that employee Naomi Criss came into the plantone day in October wearing two union buttons, one wornover each breast.24 Shortly after work commenced,Floorlady Gregory walked past Criss' machine, stopped,reached over and yanked the buttons off her shirt, andthrew them in the box on her machine. When Gregoryasked Criss why she was wearing the buttons, the latterreplied,"because she wanted to," and Gregory turnedaround and walked away.24During theorganizational campaign,the Union had two so-called"union buttondays" On those days, the Union apparentlyexhorted alladherentsof the Uniontowear suchbuttons openlyso as to impressmanagementofficialsaswell as other employees with the vigor of thecampaignOne of suchbuttons, about the size of a half dollar, wasintroduced in the record 164DECISIONSOF NATIONALLABOR RELATIONS BOARDGregory conceded taking the buttons off Criss on thisoccasion, stating that she did so because "she had themright on the nipples and told Criss that `it didn't look verynice,that if she wanted another badge, I would bring hermine,and she could put them on.' "On rebuttle, Criss testified that shortly after the incidentGregory returned to her and "apologized for taking thebuttons off of me and she told me that I could put thebuttons back on and wear them where I wanted to and shehad a third button that she would give me to wear in acertain place if I wanted to wear it only she didn't say acertain place, she used a filthy word." Criss testified thatshe did not wear the buttons that day, but that she didsubsequently during the campaign There is no evidencethat Gregory, or any other supervisor, interfered with thewearing of the union buttons by any employee at any othertime during the campaign.In my view, there is not substantial evidence to sustain anallegationthat the Respondent, by this one incident,interfered with thelegitimateright of its employees to wearunion buttons during the union campaign. Clearly, themotive behindGregory's conduct was prompted bymoral-not union-considerations. While I agree withcounsel for the General Counsel that Gregory's motive forthe removal is not the test for violation,25 the circumstancesdictate the conclusion that it was the place where Criss waswearing the buttons and not the fact that she was wearingthem which prompted Gregory to remove them. That this isthe more reasonableinferenceto be drawn is confirmed bythe fact that many employees who either viewed theincident or were later told about it regarded it in a jocularvein.Accordingly, I find and conclude that the GeneralCounsel did not sustain his burden on this issue and willrecommend that this allegation of the complaint bedismissed.4.By Clara Rowan26Employees Ruby Allmaker and Helen Wilson testifiedthat several weeks before the election on November 20, inconversationswithFloorlady Clara Rowan, the latterstated that if the Union came in the Company would closedown the plant because the only reason Reidbord broughtthe plant to West Virginia was because there were nounions there. Although, according to the testimony ofWilson, Mrs. Allmaker opined that the Government would25 "It is well settled that the test of interference, restraint,and coercionunder Section 8(a)(l) of the Act does not turn on the employer'smotive orwhether the coercion succeeded or failed The test is whether the employerengaged in conduct which,itmay reasonably be said,tends to interferewith the free exercise of employee rights under the Act." (Citing cases )American Freightways Co, Inc,124 NLRB 146, 14726The consohdated complaint alleges that in October,at the Buckhan-non plant,JeanRowan threatened employees with plant closure if theemployees selected the Union as their collective-bargaining representative.The evidence discloses that in fact Jean Rowan is a floorlady at the Elkins# I plant and thatClaraRowan is a floorlady at the Buckhannon plantThe evidence disclosed(as General Counsel concedes in his brief)that thealleged threatwas made by Clara Rowan, as hereinafter discussedGeneral Counsel,in his brief,page 22,acknowledges the inadvertencybut claims that Respondent was not prejudiced because the GeneralCounsel's case-in-chief was completed on June 5,1970, and Respondentwas not required to go forward until June22, 1970Moreover, theallegations were fully litigated(Citing cases)Iagree with General Counselnot allow Reidbord to close the plant, Rowan insisted thathe would.27It is well established that such a bald threat to close theplant should the employees select the Union as theircollective-bargaining representative constitutes interfer-ence,restraint,and coercion within the meaning of Section8(a)(1) of the Act. I so find.5.By DonCarrThe complaintallegesthatDon Carr, a concededsupervisor at Elkins #2 plant, unlawfully interrogatedemployees concerning the union activities of otheremployees and solicitedsurveillanceof such activities, andthat he further threatened employees with plant closure iftheemployeesselectedtheUnionastheircollective-bargainingrepresentative.Employee mechanics Alvin Monroe and Charles Sponau-gle testified that during August Foreman Carr called theminto the office and asked if they had heard any of the girlstalking about the Union or if they knew anything about theunion campaign. They replied that they knew nothingand that they had only heard rumors. Carr, noting thatthe mechanics are able because of their position to circulatefreely throughout the plant, requested that theylisten to seeif they could hear anything about the Union and reportback to him-"but not let the girls know anything aboutit."He further advised the two men that Reidbord couldnot afford the Union because of the 7 percent which theUnion charged for hospitalization, etc., and that the plantwould probably have to close. Several weeks later,according to Sponaugle's testimony, Carr approached himabout once a day and wanted to know what he had foundout, but that he never reported anything to Can. Monroetestified that Can never did questionhim againabout thesubjectmatter.28 It iswell established that the foregoinginterrogation, request toengage in surveillance,and threatto close the plant if the Unioncame inare violations ofSection 8(a)(1) of the Act. I so find.6.By Richard RileyThe complaint, as amended at the hearing, alleges thatRichard Riley, a conceded supervisor, in October, at theBuckhannon plant,threatened employees with plantclosureand cessation of operations if the employeeson this point and will consider the matter as fully litigated and ripe forresolution on the merits SeeJ C Penney Co, Inc v N.LR B,384 F.2d479 (C A10),where it was stated"Courts as well as the National Labor Relations Board have held thatamaterial issue which has been fairly tried by the parties should bedecided bythe Board regardless of whether it has been specificallypleaded" [Citing case.]And, ".where evidence is received withoutobjection,the pleadings are to be deemed amended "27Although Rowan denied making the statements attnbuted to her, shewas not impressive as a witness and I credit the testimony of the employeesas above found28General Counsel opined in his brief that the reason for this was thatMonroe's name appeared on union literature in October as a member ofthe union negotiating committeeThe foregoing findings are based upon the credited testimony of Monroeand Sponaugle,Carr admitted that he interrogated the men but denied thathe threatened either of them that the Company could not afford to pay the7 percent and that the plant would have to shut down Such denial is notcredited REIDBORD BROS CO165selected the Union as their collective-bargaining represent-ative.Riley is foreman at the Philippi plant, but works fromtime totimein all of the West Virginia plants. DuringOctober and November, he traveled among the plants andspoke to practically all of the employees in small groups ofapproximately 10 to 12 employees concerning the issuesraised by the union campaign. Thus the thrust of hisremarkswas an attempt byamanagementofficial torespond to the union literature which was being disseminat-ed during the campaign. Such union literature apparentlyreferred to the lack of dignity on the job which employeessuffered without a union, and Riley questioned the womenon thatissue.According to his testimony, "all of the girlsthat I talked to, felt that they had dignity." He questionedhow "outsiders" could advise the employees how bad theworking conditions were when they had not been inside theplant to observe them. When the matter of the "newprocess" contract arose during a question and answerperiod following the speech, he stated that the Companyhad lost this contract because it could not compete with theprices that other garment factories had offered, particularlya company in Mississippi. He explained that their cost waslower than the Respondent's because of less expense fortransportation. He denied telling them that the wages paidby employers in the South was less because, as heexplained, the employers paid the minimum wage the sameas Reidbord did.In support of this allegation, counsel for the GeneralCounsel proffered two employeewitnesses,the first ofwhom testified that Riley stated that the Company couldnot compete with the plants in the South-that "they justcouldn't pay union wages or something to that effect;" Theother witness testified that she did not remember too muchabout the speech, but afterwards she asked Riley if thePhilippi plant and both Elkins plants went Union wouldthey (the Company) shut them down, and he shook his headaffirmatively.However,Riley stoutly denied that thequestionwas ever asked and that he gave any suchaffirmative reply. He further testified that this particularwitnesshad a strong personal bias against him, whichtestimony is uncontradicted on the record. I credit Riley inthis respect and find that the General Counsel did notsustain his burden of proof on this allegation and that theremarks of Riley were protected by the provisions ofSection 8(c) of the Act. I shall therefore recommend thatthis allegation of the complaint be dismissed.E.Alleged Discriminatory Conduct1.Conferring of economic benefitsThe complaint, as amended at the hearing, alleges that inNovember "Respondent conferred economic benefits onemployees at the Philippi plant because of their lack ofactivity on behalf of the Union, and deprived similarbenefits to other employees at Philippi plant because oftheir activity on behalf of the Union, where in both casesthe action was taken in order to discourage membership inthe Union." This allegation was based on the testimony ofRichard Riley, on cross-examination,when he concededthat some employees at the Philippi plant were not invitedto attend his talks (described above) because they werehard-core union members and he apparently did notbelieve that he would be able to dissuade them fromadherence to the Union. These employees, therefore,remained at work while the other employees attendedRiley's speeches, on company time, and were paid at thestraight-time rate during the period of their attendance.Although not fully explicated either on the record or inhis brief, it is apparently the General Counsel's theory thatRespondent violated Section 8(a)(3) and(1) of the Act byconferring economic benefits(consisting of permittingsome employees to listen to antiunion remarks by amanagement official while being paid straight time) whiledenying that privilege to other employees who hadexhibited their staunch adherence to the Union, andallowed(or required)them to continue at work.I have beenreferred to no authority for such proposition, nor I havebeen able to uncover any through independent investiga-tion.However,the controlling principles of an 8(a)(3)violation are well established.In RadioOfficers'Union v.N. L. R. B.,29 the Supreme Court held:The language of § 8(a)(3) is not ambiguous. Theunfair labor practice is for an employer to encourage ordiscouragemembership by means of discrimination.Thusthis section does not outlaw all encouragement ordiscouragement of membership in labor organizations;only suchas isaccomplished by discrimination isprohibited.Nor does this section outlaw discriminationin employment as such;only such discrimination asencourages or discourages membership in a labororganization is proscribed.Subsequently in the opinion, the Court held thatCongress intended the employer's purpose to be control-ling.Applying the foregoing principles to the facts at hand, itisapparent that the Employer"discriminated"among itsemployees, i.e., treated them differently by ordering someto attend an antiunion speech while allowing others toremain at work.It is also clear that the reason for suchdifference of treatment was based upon union considera-tions, i.e., Respondent's representative did not believe thathe could persuade certain hard-core union members tochange their minds and that it would be useless to waste histime and theirs in so attempting.Accordingly,it is clear thatthe Employer intended no "conferring of benefits" uponthe employees who were directed to hear the talk.Moreover, there is no evidence that the employees whowere allegedly discriminated against would have preferredto listen to an antiunion talk rather than remain at theirmachines. Indeed,based upon this Examiner's knowledgeof and experience with industrial plants which work on apiece-ratebasis,themajorityof employees earn moremoney per hour at their piece rate than they would on astraight-time rate which is, in the instant case, theminimum wage. Accordingly, it is doubtful-and certainlynotproven-that the alleged discriminatees hereinsuffered either financial or psychological disadvantagefrom not being allowed to hear Riley's remarks.According-29 347 U S 17 (1954) 166DECISIONSOF NATIONALLABOR RELATIONS BOARDly, as previously noted, I find that the General Counsel hasfailed to sustain his burden on this allegation,and willrecommend that the complaint be dismissed to thisextent 302.Alleged individual discriminateesa.LindaWilfongThe complaint alleges that, on or about September 15,Respondent reduced the hours of Linda Wilfong fordiscriminatoryreasons.Wilfong commenced work for the Respondent at theBuckhannon plant in 1963. Her principal job since thattime was the seaming andhemmingof bottoms, which is apiecework or quota job. Since approximately 1966, Wilfongalso made belt loops on occasions, which is a straight-timejob. In June or July 1969, Hazel Herron, the regular beltloop girl, quit, and it was determined by management thatthis particular operation would not be filled with a regularoperator but that work of this nature would henceforth bedivided among Wilfong, Theresa Sheets (who had alsoworked on belt loops on occasions), and Floorlady ClaraRowan. Thus during theremainderof the summer until atleast the second week in October,31 Wilfong's principal jobwas sewingbottoms but she also shared in the belt loopoperation.However, even during this period, the recordshows that, particularly during July and August, Wilfongdid not make as many hours on the belt loop operation asTheresa Sheets.32Respondent's records show that, during October, No-vember, and December, Sheets and Schaeffer performedsubstantially more belt loop work than Wilfong, the latter,of course, not performing any work on belt loops followingOctober. Wilfong testified that when she was taken off beltloops during the second week in October she returned toher job sewing bottoms along with Madeline Penney, andthat they divided up the work between them. She furthertestified that, commencing in approximately the secondweek in November, she voluntarily went home on frequentoccasionsbecause she did not feel well, and she did notwork at all during the months of February, March, andApril becauseof illness.Foreman Griffith and Floorlady Rowan, witnesses forthe Respondent, testified that Sheets and Schaeffer workedmore on loops because they did not have enough work ontheir regular jobs. This testimony is unrefuted; indeed,Wilfong testified that she observed Schaeffer doing thingsother than her regular job, including "chopping crotchpieces, sewing repairs, [and] sweeping the floors."It is true,as contended by General Counsel, that, during the lastweek in October and continuing through the months ofNovember, December, and January, Wilfong worked alesser numberof hours per week than Schaeffer and Sheets;however, she concededly left work frequently on avoluntary basis.Moreover, company records reflect that,30Nor am I able to find that the Employer's discriminatory conducthere was "inherently destructive"of important employee rights under thecircumstances SeeN LR B v. Great Dane Trailers,Inc,388 U.S 26 (1967)31Wilfong testified that she was taken off belt loops on the secondTuesday in October. However, Respondent'srecords indicate that sheperformed several hours of work during the weeks ending October 17 and24 (see G C Exh. 11)during the 3-month period September-November inclu-sive,Wilfong's average hours worked per month were 134whereas for the first 8 months of the year the average hoursworked per month were 113.62.In sum, the General Counsel proveda puma faciecase ofdiscrimination as respects Linda Wilfong by showing thatshe was one of the most active union adherents in the plant,that the Respondent knew it, that the Respondent wasopposed to the Union coming into its plants, and thatthereafter theworkwhich this employee had beenperforming prior to the advent of the Union slackened andwas eventually taken away. However, the Respondent thencame forward and proved that a legitimate and justifiablebusinessend was served by its conduct, that in fact theemployee was not unduly harmed in that she worked morehours per month following the alleged discrimination thanbefore it, and, finally, that if she was in fact harmed suchwas in part due to her own conduct, i.e., voluntarily leavingwork. I find, under these circumstances, that the GeneralCounsel has not sustained his burden of proof on this issuethrough substantial evidence, and will recommend that thecomplaint, to this extent, be dismissed.b.GladysRose PolingThe complaint alleges that the Respondent dischargedand/or constructively discharged Gladys Rose Poling, anemployee at the Buckhannon plant, on or about January29, 1970, for discriminatoryreasons.Respondent contendsthat Poling quit her employment of her own volition.Poling started working for the Respondent on July 8 as ablindstitch operator in the Buckhannon plant. There is noquestion but that Poling was one of the more activeemployees in the unioncampaign.Thus she passed outunion buttons in the parking lot, solicited another employeeto sign a union card in the presence of Supervisor Riley,and questioned President Reidbord following the latter'sspeech on the day before the election concerning thedifference in the quotas between the Pittsburgh and WestVirginia plants. Paul Griffith, foreman of the Buckhannonplant, testified that he was aware that Poling was active inthe Union from the fact that she gave out union buttonsand literature and that she was subsequently on the Union'snegotiating committee.However,Poling wasnot what one might describe as anexemplary employee from the standpoint of production.Company records reflect that she did not once make herquotawhile she worked there. (See Resp. Exh. 3).33According to Poling's testimony, about a month after shecommenced work, Griffith came to her machine and saidthat she was doing "real good, to keep up the good work."Although Griffith did not specifically deny this conversa-tion,Igive it little probative weight in view of theuncontradicted documentary evidence reflecting her poorproduction record. In any event, she further testified that in32Duringthis periodthe record shows thatanother employee, JoyettaSchaeffer,also performed some beltloop workthough not as much asSheets andWilfong (G C. Exh 11)33 Poling testified that she made her quota once whileshe worked fortheRespondent,and that is possible since the Respondent's exhibitshowing her earnings commences the week ending September12, 1969,records priorto that timeapparently not havingbeen available. REIDBORD BROS.CO.167November Griffith called her into his office and advisedthat her work performance had deteriorated and suggestedthat she improve it. She told him that she would "do thebest that[she] could." 34Griffith testified that he had another conversation withPoling concerning her production on December 11 in whichshe advised thatshe would tryher best to improve.About aweek later,on December 18, according to the testimony ofGriffith,Poling came to his office and stated that she wouldlike to give a 2 months'notice to quit to take care of hermother-in-law(sometimes referred to in the transcript asher grandmother).He told her that as long as she showed again in production that he would accept her notice and sheadvised that she would be leaving around the last ofFebruary.35On January28, 1970,shortlyafter 3 p.m.,36 Poling wascalled into the office of ForemanGriffith forthe purpose ofdiscussing her production.37Company recordsindicate thatPoling'sproduction had, except for one insignificantlysmall rise during 1 weekin January,steadily declined fromtheweek ending December 12 until the week endingJanuary 23. Griffithshowed this record to her and askedher the reason,explaining that it was his job to see that theemployees made their quota or had a reason.Poling repliedthat she was doing the best she could and if that wasn'tenough thattheycould fire her. Griffith responded that itwas not his purpose to fire her but rather to see if he couldhelp her.Poling,becoming increasingly excited,insistedthat the Company wanted to fire her or get rid of her andasked why didn't they lay heroff.Griffith retorted that itwas not his purpose to punish her;whereupon,Polingstated that she would just quit.At that pointRichard Rileystated that that was a decision that she would have to makefor herself.At or about that time,the afternoon buzzer rangindicating the end ofthe workday.As Poling got up toleave,she stated that she would be back tomorrow to pickup her check.38The following morning Poling went to the plant at theusual time(at or about 6:55 a.m.-starting time is 7 a.m.)and found that her timecard was missing from the rack. Sheasked to speak toGriffith andhe told her that he thought,on the basis of the previous afternoon's discussion,that she34Griffith testified that this conversation occurred on or about October2135Poling denied that she had such a conversation and denied that sheevergaveanoticeof quittingHowever,Griffith'stestimony iscorroborated in part by that of Clara Rowan,and I am inclined to credit itbased both on demeanor considerations as well as subsequent events eventhough I have,as previously set forth, discredited some of Rowan'stestimony"It is no reason for refusing to accept everything that a witnesssays, because you do not believe all of it, nothing is more common in allkinds of judicial decisions than to believe some and not all"N LR B vUniversal Camera Corporation,179 F 2d 749, 754 (C A 2, 1950).36Thetime is based upon the creditedtestimony of Janet Randolph, theoffice girl at the Buckhannon plant who testified that she was the one whocalled Poling to Griffith's office at that time37Poling was the last of a number of employees who had been calledinto Griffith's office that afternoon for that purpose38The foregoing findings are based upon the testimony of Griffith,Riley, and Evans which is, in essence,mutually corroborative Poling'stestimony is not essentially at variance with the above except that she didassert that a reason for her decreasein productionwas the changing ofmaterial and that she became so upset that she commenced crying Sheasked them if she was being fired and both Riley and Griffith said no, touse her own judgment As she was leaving, she stated,"Iwill be backhad quit, and that further he had placed another employeeon her job. Whereupon, she stated that it made nodifference and asked for her check. Griffith directed theoffice girl to secure Poling's check. While this was going on,Griffith asked Polingto sign a filecard which stated thatshe had quit her employment. Poling signed the card andlef09Analysis and Concluding Findings as to PolingCounsel for the General Counsel, in his brief, argues that,based on the evidence, Respondent terminated Poling fordiscriminatory reasons, and that, in any event, even if it befound that Poling stated that she quit on January 28,"Respondent should be held to have constructivelydischarged Poling." I have already found, as indicatedabove, that Poling advised Respondent's officials both onDecember 18 and January 28 of an intention to voluntarilyleave the employment of Respondent 40 The question thenbecomes whether or not such quitting amounts to aconstructive discharge as that term has been applied by theBoard in such situations. I find that General Counsel didnot sustain his burden of proof on this issue. Thus it is to berecalled that, during her whole period of employment,Poling did not (save perhaps 1 week) make her quota.However, even after her union activities became known toRespondent, its officials did not unduly torment or harassher by threatening discharge or other dire consequences ifshe did not improve her production. Rather, in the January28 interview, they sought to ascertain the cause thereof and,ifpossible, assist her.Moreover, there is no evidence thatPoling was singled out for "treatment" on January 28, theuncontradicted evidence showing that she was one ofseveral employees who were called into the office that dayfor the purpose of discussing low production.However, General Counsel points to Poling's testimonythat her low production was caused, in large part, by theCompany's switching her work from belt loops to "fancypants," and that her machine would not sew the latter.41 Inthis connection, mechanic Jack Canter credibly testifiedthat during December and January he was called manytimesto Poling's machine on the complaint that it wasskipping, and that he would check the work and thetomorrow, and I saidif I don't,Iwillmake arrangementsto pick up mycheckuntil Ido. Sothen I left outcrying, and I went on home "39The foregoingfindings are based upon thetestimony of Griffith,which is corroborated in its essential respectsby Riley,who was presentand byEvans and Randolph who were nearby and heardparts of theconversation Poling, in her testimony,stated that she had not quit but thatthemanagement representatives kept insisting that she hadWhereupon,she asked if her check wasreadyand, crying during the while,she acceptedthe check, signedthe card(without reading it),and walked out.The check whichthe office girl gave to Poling wasfor the previous 2weeks'work,and had been received in the Buckhannonplant fromPittsburghonly theafternoon before40 In subsequent proceedings,adeputyoftheWest VirginiaDepartment of Employment Security found that Poling"told the Employershe was leaving," and found"the separationto bea voluntary quitwithoutgoodcause.." (Resp.Exh.2)Thisdecision was not appealedby Poling.In accordance with Board precedent(Mitchell Plastics, Inc,117NLRB 597, In.I),I received the decision into evidence However, I havenot accorded it controlling weight in reaching my ultimate conclusionsherein41"Fancypants" do not require loops and involve a different styledpocketHowever, apparently,the material used is the same as on regularpants 168DECISIONSOF NATIONALLABOR RELATIONS BOARDmachine and found nothing wrong with it. On theseoccasions, Poling would advise Canter that it was workingall right at that time. In addition, Foreman Richard Riley(who had mechanical skills) checked Poling's machine atthe request of mechanic Canter and he was unable to locateany mechanical difficulty.42 Again, thereisnoevidencethat Poling was singled out from other operators in thesame category for discriminatory treatment.In sum, I find a lack of substantial evidence to prove thatRespondent altered Poling's working conditions "orotherwise engaged in conduct of a kind calculated to forceher to quit." 43c.Darlene HutzellThe complaint alleges that Respondent dischargedDarlene Hutzell on or about October 10 for discriminatoryreasons; Respondent contends that Hutzell was separatedfor cause, i.e., failure to make her quota.Hutzell commenced working for the Company on the lastoccasion on July 16, as a pocket setter.44 She testified that,on the occasion of her being hired by Foreman GuyBennett, the matter of her being able to make her quota wasnot mentioned although she had never made her quota onthe previous occasions she worked for the Company.The testimony is uncontradicated that Hutzell was quiteactive in the union campaign. Thus, she attended the unionmeetings, above described, in September and October; shepassed out union buttons, pamphlets, and other materials atthe plant before worktime; she wore a union button openlywhile at work on several occasions; and she left unionliteratureon her machine and, on occasion, ForemanBennett, while checking the work, stopped and picked upthe material and read it. However, the record shows thatHutzell never made her quota of production, and sheadmitted to having been warned on at least one occasionabout this prior to October 8.45 It is to be recalled that thiswas the day on which President Reidbord made his speechin the plant, above described. Shortly following the speech,Hutzellwas called into the office in the presence ofForeman Bennett and Civello and was told that theCompany was in a "tight squeeze," that they had to"tighten up some and if I didn't have my quota by Friday,that they would have to let me go."This news was quite upsetting to Hutzell and she wentback to her machine crying. Floorlady Jean Rowan cameover and asked what was wrong and Hutzell told her whathappened. As Rowan was leaving, she stated, "You knowwhy they are doing this." Hutzell replied, "Sure." Eitherthat day or the following, Hutzell had trouble with hermachine and called the mechanic, Paul Monroe, to fix it.42On the occasions where a mechanic is working on the machine of anoperator, a spare machine is available-or at least it was in Poling'scase-for her to work on43CfActionWholesale,Incd/b/a A L French Company,145NLRB627, 62844The two previous occasions were (1) in 1966 or 1967 when she workedfor a month and then went overseas with her husband, (2) the secondoccasion occurred in 1969 when she worked for 2 or 3 months and quitbecause her husband was moving out of town45 She could not remember the date of this occasion Bennett testifiedthat he warned her on two occasions, once on October 1 and once followingThe trouble was that the feeder was worn which resulted inthe material not being pulled through the machine properly.Monroe testified that he resharpened the feeder because hedid not have a new one, taking approximately a half hour tofix it 46On Friday, October 10, near quitting time, Bennettadvised Hutzell that she had not gained enough to reachher quota and that, while he hated to let her go, he wasforced to do so.Analysis and Concluding Findings as to HutzellThere, is no question but that Hutzell's position was quitevulnerable due to her inability to attain earnings proximateto her quota. Thus, although the record does not establishthe exact amount of work comprising the quota, it wasrequired to be at least $1.60 per hour (the minimum wage);otherwise the operatoris in"makeup" which means that theCompany is losing money. The closest that Hutzell came toreaching this figure was for the week ending September 19atwhich time she achieved an hourly rate of $1.25. Ofcourse, the existence of a valid reason for discharge doesnot constitute a defense if the reason is because theemployee engaged in union or concerted activities. On theother hand, "if an employee is both inefficient and engagedin union activities, that is a coincidence that does notdestroy the dust cause f or his discharge. " 47Although the circumstances here are suspicious primarilybecause of the timing, I cannot say that there is substantialevidence to prove that Bennett would not have reached asimilar conclusion had Hutzell not been engaged in unionactivities. Certainly, the fact of such engagement does notimmunize an employee from disciplinary action and, as theBoard held inKlate Holt Co. :The mere fact that an employer may desire to terminatean employee because he engages in unwelcomeconcerted activities does not, of itself, establish theunlawfulness of a subsequent discharge. If an employeeprovides an employer with a sufficient cause for hisdismissal by engaging in conduct for which he wouldhave been terminated in any event, and the employerdischarges him for that reason, the circumstance thatthe employer welcomed the opportunity to dischargedoes not make it discriminatory and therefore unlawful[citing cases ].48I therefore find and conclude that the General Counsel didnot,by a preponderance of the evidence, prove thatRespondent terminated Hutzell in order to discourageunion membership in violation of Section 8(a)(3) and (1) oftheAct, and I will recommend that the complaint bedismissed in this respect 49the week ending August 15 when her production dropped to $.76 per hour.46He testified further that it probably took a half hour to 45 minutesfrom the time he was notified by Bennett of the problem until he was ableto get to Hutzell's machine During this period, Hutzell attempted to workon a spare machine, but she had to thread it and discovered that it was notrunning properly because it kept breaking the thread47N LR B v Birmingham PublishingCo,262 F 2d 2, 9 (C A 5, 1958)48 161 NLRB 1606, 161249 In his brief, counsel for the General Counsel points to the fact thatanother employee on this operation (Wilda Martin),in 1968, failed to makeher quota and was not discharged However, Martin showed a continuous REIDBORD BROS. CO169d.Pauline Phares and Linda GibsonThe complaint alleges that the Respondent dischargedPauline Phares on or about November 3 and Linda Gibsonon or about November 4 for discriminatory reasons.Respondent contends that the two employees weredischarged for making threats to other employees, therebycreating friction in the plant. Since the two cases involve asimilar principle, they will be considered together.Phares, an employee of some 11 years with the Respon-dent, became active in the union campaign almost from thebeginning. She conspicuously wore union buttons, passedout authorization cards, and attended the union meeting inOctober, previously described. The day after this meetingshe had lunch with two other employees, Jean Antolini andHelen Haddix. The discussion revolved around what hadoccurred at the union meeting the night before, and Pharesadvised that they had discussed wages, hospitalization,retirement, working conditions, and the union shop. Pharesexplained that in a union shop all employees were requiredtobelong to the Union. Antolini inquired when theemployees would have to loin, and Phares replied that shedid not know but probably "30, 60 or 90 days."Antolini, a witness for the General Counsel, testified thatone day during the latter part of the summer she had aconversation with Phares during which the latter said thatthey were getting a union in the plant and that "we had tosigna card or we would be fired." When Antolini askedhow long they had, Phares replied that she did not know forsure but she thought maybe 3 or 4 weeks-"6 weeks at themost." Subsequently, according to Antolini's testimony, shementioned to Foreman Bennett that someone was trying toorganize a union but Bennett "just laughed and went on.He acted like he didn't pay any attention to me" Haddix,also a witness for the General Counsel, testified that the dayafter the union meeting Phares came by her machine andgave her some union literature and that they had adiscussion about it at noon. She corroborated Phares on thepoint that the latter, when questioned by Antolini, statedthat in a union shop every employee would have tojoin theunion.Apparently, neither Antolini nor Haddix advised Fore-man Bennettdirectly concerning Phares' "threat." Theydiscussed the situation with another employee, Pearl Roy,who, in turn, advised Bennett of the circumstances of theconversationamong Phares, Antolini, and Haddix.50Shortly thereafter Bennett called Antolini and Haddix intohis office,seriatim,the same day. Haddix told him thatPhares had advised her and Antolini, during break or lunchtime, that, if they did not sign a union card and a unioncame into Reidbord Brothers, they would lose their jobs.Antolini advised him substantially the same thing.Without any prior discussion of the matter with Phares,Bennett, on November 3, at the end of the workday, calledher into his private office (in the presence of Foremanimprovement (save I week) from the time of her employment in July untilshe quit in November Also, as respects the other pocket sewer who workedat the time of Hutzell (Sally Wansley), the record shows that she was atraineewhose work record improved steadily until such time as she wasearning above the minimum wage (Resp Exh 5)50According to Bennett's testimony, Roy reported to him that Phareshad told the other two employees that if "they didn't sign a union card,Civello) and advised that she was no longer an employee ofthe Respondent. Phares responded that she would tell himexactlywhat she told those girls-that "if we got theUnion voted in and got a union shop that everybody had tobelong to the Union in a union shop . . ." She askedBennett if it was "over the Union" that she was being firedand he said yes, unhesitatingly.siLinda Gibson, an employee of over 6 years with theRespondent,was, like Phares, discharged by Bennettbecause of an alleged threat concerning union securitymade to another employee, Thelma Summerfield. Summer-field testified that, after the first union meeting, Gibsoncame to her and said that "they had told her at the unionmeeting that if you did not sign within 6 weeks after theunion came in, you would be fired." Bennett testified thatone morning Summerfield stopped him at her machine andstated that a girl had told her that if she did not sign a unioncard and the Union came in to Reidbord that she would befired.However, Summerfield, at that time, did not say whothe "girl" was. About a week later, Bennett learned throughPearl Roy that Linda Gibson had been giving Thelma "apretty rough time" in that Gibson told Summerfield that, ifshe did not sign a union card and the Union came in theplant,shewould be fired. Later that day, Bennettquestioned Summerfield who confirmed to him what PearlRoy had stated, and that she did not want to lose herjob.Bennett assured her that she would not be fired for signingor for not signing.Subsequently, at the close of the workday, Bennett calledGibson into his office and, without giving her anyopportunity to deny or explain her asserted conduct,advised that he was discharging her because she had made athreat against another employee.Analysis and Concluding Findings as to Pharesand GibsonIn its brief (pages 83--84), Respondent stated as follows:General Counsel, in his opening address, stated,interaba,that "Respondent discharged, two leading organiz-ers, two leading union organizers, namely PaulinePhares and Linda Gibson, under the mistaken beliefthat they had threatened other employees that theseemployees would have to join the union or lose theirjobs." First, the testimony does not establish that theyweremore than active union members,and (2)Respondent contends that they were fired for makingthreatsdespite a warning by the president of theCompany that such acts would result in discharge; thateven if the statement of General Counsel is true, ifmanagement was mistaken in its belief,the dischargewas made under a mistaken belief that these employeesand a Union came in to Reidbord that they would lose their Jobs "51Creditedtestimony of Phares Bennett conceded that he dischargedher because she made threats against another employee,but testified thatduring the interview Phares asked him who made the threats against herand he would not tell her Bennett denied that Phares told him what shesaid to the other employees,but did notdenythat he had not discussed thematter with Phares at any time prior to the discharge 170DECISIONSOF NATIONALLABOR RELATIONS BOARDwere guilty of making illegal threats and not for umonactivities 52It ismy view that this aspect of the case is controlled bythe Board's opinion inBurn up and Sims, Inc53 In that case,the Respondent, based upon information supplied by anemployee (Tate), denied reinstatement to two otheremployees because Tate asserted that the two employees,while soliciting him for membership in the Union, had toldhim that the Union would use dynamite to get in if theUnion did not acquire the authorization. There, as here, theRespondent did not investigate the matter further bytalking with the perpetrators of the alleged misconduct butrather resteditscaseon its good-faith belief in theinformation supplied it. There, as here, the Respondentknew that the alleged misconduct was asserted to havetaken place while the solicitors were engaged in protectedunion activity, was strongly opposed to such conduct, andhad a desire to rid itself of the leaders of such protectedconcerted activity. I, therefore, find and conclude that,particularly in view of the summary nature in whichBennett discharged these employees without giving them anopportunity to deny or explain their actions,54 Respondentby the discharge of Phares and Gibson, on November 3 and4, respectively, because of their union activity, violatedSection 8(a)(3) and (1) of the Act.55e.CatherineCoberlyThe complaint alleges that the Respondent dischargedCatherineCoberly onor about December 2 for discrimina-toryreasons. Respondent asserts that it dischargedCoberlyfor cause, i.e., because she made threats to other employees.The factualsituation involving this aspect of the case israther unusual and somewhat complicated.Itmay bebriefly summarized as follows: Employee Opal Bright was51 It is to be recalled that, in his speech of October 8, PresidentReidbord did in fact state as follows "It has come to my attention thatthere are certain girls going around the plant telling other girls if they donot sign a union card, they will lose their job if the Union comes in I wanttomake it clear now that this is not true and we will not have any more ofthis going on Any girl who threatens another girl with such lies will befiredAnyone who has signed a union card may ask for its return " (G CExh 10, p 4)53 137 NLRB 766, 771-773, enforcement denied in this respect 322F 2d 57 (C A. 5), reversed 379 U S 21 (1964)54 See, e g,United States Rubber Company v N L R B,384 F 2d 660(C.A 5), where the court stated, "Perhaps most damning is the fact thatboth Brewster and Morales were summarily discharged after reports oftheirmisconductwithout being given any opportunity to explain orgive their version of the incidents" See also the observation of JudgePrettyman, speaking for the court in EAnthony& Sons, Inc vN L.R B,163F 2d 22, 26-27 (C A D C.), cert denied 332 U S 773 "All weredischarged summarily,withoutpreliminarywarning, admonition oropportunity to change the act or practice complained of Such action onthe part of an employer is not natural. If the employer had really beendisturbed by the circumstances it assigned as reasons for these discharges,and had had no other circumstance in mind, some word of admonition,some caution that the offending laspe be not repeated, or some opportunityfor correction of the objectionable practice, would be almost inevitableThe summariness of the discharges of these employees, admittedlytheretofore satisfactory, gives rise to a doubt as to the good faith of theassigned reasons "55Moreover, I would find, as did the Supreme Court inBurnup andSims, that the discharges here violated Section 8(a)(1) even if a case underSection 8(a)(3) could not be made out, since I would find under all thecircumstances here that the two employees did not, in fact, engage inmisconduct In the first place, assuming the veracity of the reports made toadvised by another employee, Howard Lambert, thatCoberly had made threats of physical violence againstBright.The fact is that Coberly actually made no suchthreat-that it was a figment of Lambert's imagination.However, Bright reported the threat to her floorlady who inturn told Foreman Jimmy Civello. On December 2, Civello,in the presence of ForemanBennett,Vice President Leff,and office girl Bailey, called Bright and Lambert into theoffice(apparently separately) and interrogated themconcerning the matter. Lambert,a witnessfor the GeneralCounsel, admitted telling Bright that Coberly was "going topunch her other eye out" (Bright had only one eye), butmaintained that he meant it only as ajoke. Leff asked himwhy he did not joke aboutsomeone elseto which Lambertreplied,"on account of Catherine wearing all of them[Union] buttons." 56 At the close of the interview, Brightand Lambert signed a paper which apparently stated thatthey agreed to forget about the incident.57 According toLambert's undenied testimony, Coberly was still workingon that day because he saw her at her machine when hewent to the office.The following afternoon, at the close of the workday,Coberly was called into the office with Opal Bright. Presentwere Civello, Bennett, Bailey, and Georgie Martin, thefloorlady.Civello directed Bright to relate the circum-stances of the alleged threats, which Bright did.58 Civellothen allowed Coberly to speak and she testified as followsrespecting what she stated on this occasion:Well, I was crying and Jimmy told Opal to letCatherine what she wants to say. So I said I didn't sayany of it, it is all lies, I said Opal why should I beworried about what goes on between you and Howard, Isaid I don't even know you. She said that's right. Shesaid that's what I said to Howard. She said I don't knowyou and you don't know me, and about that time Jimmymanagement,the statements complained of "containedneither assertionswhich the employees couldnot evaluate nor threatswithin the Union'spower to carry out" (GlobeMotors,Inc, 123 NLRB 30, 32)Moreover, the subject of union securityisquite technicaland ofttimesconfusingto expertsin the fieldof labor lawIt is certainlynot less so tothese lesssophisticatedsewing machine operatorsThe Unionin this case,initsliterature,advisedtheemployeesinWest Virginia of theunion-secunty provisionsof its contract withtheRespondent in itsPennsylvaniaplants,which provisions are clearly protected by the firstproviso toSection8(a)(3)The recordhere makesit abundantly plain thatPhares andGibsonwere merely attemptingto convey to the employeesthat,if theUnionwere successful in its organizationalefforts in the WestVirginia plants, theymight reasonablyexpect thatunionmembership as acondition of employmentwould be bargainedfor and securedthere as inPennsylvaniaSinceWest Virginiais not a so-called"right-to-work" State,thisprovision would appearto belegal.Thus, I would find that theassertedmisconductnever occurred,and that a dischargeof an employeearising outof a protected activityisan 8(axl) violationdespite theemployer's good faithN LR.B v Burnup andSims,Inc,379 U S. 21,22-2356Coberlytestified that on occasions she wore union buttons all overher clothing-sometimesup to twodozen of them She also wore"homemade"buttons aswell as the manufacturedones Some of thelegends onthe former stated suchthings as"Don't worry about Murray, hegot his silverspoon from us Nowlet's get ours"; "Down with the $1.60sweatshop", "Ask not what you can do for Reidboard, but what you cando for yourself "57This document was not introduced into the record herein55 In additionto the alleged threat relatedby Lambert, Brightapparentlyreceived a threatening telephone call which wasattributed toCoberly. REIDBORD BROS.CO.171excuse Opal and she went out back to work and Jimmysaid to me, he said, Catherine I have had anothercomplaint on you, he said this isn't the first time. Hesaid, I have had a writtenstatementthat you forced agirl tosign a unioncard. And I said, I know all about itJimmy, I said, the girl's out there in the plant bring herin here. I said it is Eunis Hornbeck. I said it's beenrumored all over this factory. I said I also had threeother girls help me to force her to sign that card. I saidyou can call them in but he refused, he just sit there andhe didn't answer me. He said I should have fired youthat time he said, but I felt that youwasn't that type of agirl.He said but since this complaint has come up aboutthis, he said, Charley Leff told me to take action, and hesaid as of now, he said, I no longer need you and youare dismissed, and that was just about the time for thebell to ring, so I went up and got my things and I wasgoing out the door as the rest of the girls were going out.On redirect examination, Coberly expounded upon whatshe told Civello regarding the incident in which sheallegedly forced an employee to sign a union card, asfollows:Q.In reference to the signing of the card, what didyou tell Civello?A.About forcing the girl?Q.Yes. What did you say?A. I told him that I had never forced anybody tosign a card, that I didn't even talk to the girl, I knew justabout who was company and who wasn't. Then I toldhim I said, I didn't force anyone to sign a card and Itold him that he could bring those girls in that who wassupposed to have helped me force that girl, and bringher in, but he wouldn't even answer me.Q.You say that was "supposed to" have helpedyou, where did you hear that from?A. It was a rumor all over the plant.Q.You heard it from other employees?A.Yes.About a week later, on December 11, Coberly returned towork for the Respondent apparently on the behest ofLambert's sister who, being concerned that her brother'sprevancations were instrumental in Coberly'sdismissal,prevailed upon Leff to call her back to work, which wasdone.Analysis and Concluding Findings as to Coberlythe matter of Coberly's union activities into the case andasserted that an additional reason for the Respondent'saction was Coberly's asserted forcing of another employeeto sign a union card. This was vigorously dented by Coberlywho requested that witnesses be called in to ascertain thetruth of the matter. However, the Respondent's officials didnot bother to do this either at the exit interview or did theyoffer their agent, Foreman Civello, as a witness in theseproceedings, although no reason for his failure to appearwas proffered.Under these circumstances, I creditCoberly's uncontradicted denial and find that she did notin fact engage in the conduct attributed to her, i.e., forcinganother employee to sign a union card.Accordingly, I find and conclude that, since the dischargewas motivated, at least in part, by discriminatory reasonsproscribed by Section 8(a)(3), and that Coberly did not, infact,engage in any misconduct which rendered her unionactivitiesunprotected,her discharge on December 2constituted a violation of Section 8(a)(3) and (1) of the Act,and I will recommend an appropriate remedy.If.THE OBJECTIONSAs previously noted, the Union's objections to conductaffecting the results of the election at Buckhannon wereconsolidated for the purpose of hearing with the complaintproceedings by order of the Regional Director dated May20, 1970. The thrust of the allegations comprising theobjections is that prior to the election the Employer'sofficials threatened plant closure and other threats ofreprisal for engaging in union activities; engaged insurveillanceofaunionmeeting;and discriminatedconcerning terms and conditions of employment in order todiscourage membership in the Union. As hereinabove setforth, I have found that substantial evidence supports someof these allegations and not others 61 However, I havefound that during the critical period the floorladies at theBuckhannon plant engaged in surveillance of a unionmeeting and threatened employees with plant closureshould they select the Union as their collective-bargainingrepresentative. I find that these unfair labor practicescommitted by management representatives during thecriticalperiod precluded a fair election and effectivelydenied the employees their statutory rights freely to expresstheir views. I shall therefore recommend that the results ofthe election be set aside and a new one held.The record amply establishes that Coberly was one of themost active union adherents in the plant, and that thisknowledge had come to the Respondent's officials, prior tothe decision to discharge her.59 Moreover, substantialevidence indicates that Respondent's officials were awareof the falsity of Lambert's attributions to Coberly evenbefore the discharge. Finally, the uncontradicted evidenceis that, during the exit interview, Foreman Civello injected59For example,in addition to the evidence relating to her wearing theunion buttons hereinaboveadvertedto, the record showsthat, followingthe speechby President Reidbord on the daybefore the election,she had adialoguewithReidbord which was not complimentaryto theCompany,and from whicha reasonable inference of her union proclivities wascertainlyconveyedto the Respondent's officials60N L R B v. Hanes Hosiery Division, Hanes Corp,413 F 2d 457, 458IIITHEEFFECT OF THE UNFAIR LABOR , PRACTICESUPONCOMMERCEThe activities of the Respondent set forth in section I,above, occurring in connection with the operations of theRespondent described above, have a close, intimate, andsubstantial relation to trade, traffic, and commerce amongthe several States and tend to lead to labor disputes(C A. 4, 1969);Winchester Spinning Corp v N.L R B,402 F 2d 299, 304(C A 4, 1968),N L R B v. Dove Coal Company,369 F 2d 849, 852 (C A 4,1966) See alsoBurnupandSims,Inc., supra6i Itis to berecalled that the objectionsapply only to such acts andconduct whichmay have occurredon and afterOctober 10,the date thepetition was filed. SeeThe Ideal Electric and Manufacturing Co,134 NLRB1275 172DECISIONSOF NATIONALLABOR RELATIONS BOARDburdening and obstructing commerce and the free flowthereof.Upon the basis of the foregoing findings of fact, andupon the entire record, I make the following:CONCLUSIONS OF LAW1.The Respondent is engaged in commerce within themeaning of the Act.2.The Union is a labor organization within themeaning of the Act.3.By unlawfully interrogating employees concerningtheir union activities, by threatening employees with plantclosureor other dire economic consequences if theyselected the Union as their collective-bargaining represent-ative,by promising increased economic benefits if theemployeesrenouncedtheUnionastheircollective-bargaining representative, by threatening em-ployees with loss of their right to talk with managementabout their grievances if they selected the Union as theirbargaining representative, and by engaging in surveillanceand securing other employees to spy upon the unionactivities of its employees, the Respondent has interferedwith, restrained, and coerced employees in the exercise ofrights guaranteed them in Section 7 of the Act, m violationof Section 8(a)(1) of the Act.4.By discharging employees Pauline Phares, LindaGibson, and Catherine Coberly, as described above, theRespondent discriminated against employees in regard totheir hire and tenure of employment, and terms andconditions thereof, and in order to discourage membershipin the Union and their participation in concerted activities,and thereby has engaged in and is engaging in unfair laborpractices within the meaning of Section 8(a)(3) and (1) ofthe Act.5.The aforesaid unfair labor practices are unfair laborpractices affecting commerce within the meaning of Section2(6) and (7) of the Act.6.Except to the extent that violations of the Act havebeen specifically found, as set forth above, the GeneralCounsel has failed to establish by a preponderance of theevidence the remaining allegations of the complaint herein,and it will be recommended that said complaint be, to thatextent, dismissed.THE REMEDYHaving found that Respondent has engaged in unfairlabor practices violative of Section 8(a)(1) and (3) of theAct, I shall recommend that it cease and desist therefromand take affirmative action designed to effectuate thepolicies of the Act.Having found that Respondent discriminatonly dis-charged Pauline Phares, Linda Gibson, and CatherineCoberly, I shall recommend that the Respondent offer eachof them immediate and full reinstatement to their former orsubstantially equivalent positions,without prejudice totheir seniority or other rights and privileges (to the extentthat it has not already done so),62 and that they be made62The record reflects that Coberly returned to work on or aboutDecember II and that Phares returned to work on or about March 30, 1970However, the record does not reflect whether these women returned towhole for any loss they may have suffered by reason of thediscrimination against them.Any backpay found to be dueshall be computed in accordance with the formula set forthinF.W.Woolworth Company,90 NLRB 289, andIsisPlumbing&HeatingCo., 138 NLRB 716.In view of the serious and extensive nature of the unfairlaborpracticescommittedwhich is indicative of apropensity to commit these and other unfair laborpractices,Ishall recommend that the Respondent beordered to cease and desist from in any manner infringingupon rights guaranteed to its employees by Section 7 of theAct.EntwistleMfg. Co.,23 NLRB 1058, enfd.as modified120 F.2d 532 (C.A. 4).Upon the basis of the entire record,the findings of fact,and the conclusions of law,and pursuant to Section 10(c) ofthe Act,I hereby issue the following:RECOMMENDED ORDERThe Respondent, Reidbord Bros. Co., its officers, agents,successors, and assigns, shall:1.Cease and desist from:(a) Coercively interrogating employees concerning unionactivities.(b)Threatening employees with plant closure or othereconomic reprisal should the employees select a labororganization as their collective-bargaining representative.(c) Threatening employees with the loss of their right totalk with management about their grievances in the eventtheyselectalabororganizationastheircollective-bargaining representative.(d)Announcing or suggesting to employees that theRespondent would grant increased benefits through theReidbord Quota Clubs for the purpose of persuading theemployees to reject the Union as their collective-bargainingrepresentative(e) Engaging in surveillance of employees' activities withrespect to union organization.(f)Requesting employees to spy upon and report to theRespondent as to the union activities of other employees.(g)Discouraging membership in or activities on behalf ofAmalgamated Clothing Workers of America, PittsburghDistrictJointBoard,AFL-CIO, or any other labororganization, by discharging or otherwise discriminatingagainst employees in any manner with regard to their ratesofpay,wages, hours of employment, hire, tenure ofemployment, or any term or condition of their employment.(h) In any other manner interfering with, restraining, orcoercing its employees in the exercise of their rights toself-organization, to form, join, or assist the above-namedlabor organization, or any other labor organization, tobargain collectively through representatives of their ownchoosing, and to engage in concerted activities for thepurpose of collective bargaining or other mutual aid orprotection, or to refrain from any and all such activities.2.Take the following affirmative action which isdeemed necessary to effectuate the policies of the Act:(a)Offer Pauline Phares, Linda Gibson, and CatherineCoberly immediate and full reinstatement to their formertheir previous jobs, and no intimation is intended as to whether the work towhich these women returned is substantially equivalent to their old jobs. REIDBORD BROS COjobs or, if those jobs no longer exist, to substantiallyequivalent positions, without prejudice to their seniority orother rights or privileges (to the extent that Respondent hasnot already done so), and make them whole for any loss ofearnings theymay have suffered by reason of thediscrimination against them in the manner set forth in thesection of this Decision entitled "The Remedy."(b)Notify the above-named employees if presentlyserving in the Armed Forces of the United States of theirright to full reinstatement upon application in accordancewith the Selective Service Act and the Universal MilitaryTraining and Service Act, as amended, after discharge fromthe Armed Forces.(c)Preserve and,upon request,make available to theBoard or its agents, for examination and copying, allpayroll records, social security payment records, timecards,personnel records and reports, and all other documentsnecessary and relevant to analyze and compute the amountof backpay due under this Recommended Order.(d) Post at its West Virginia plants copies of the attachednoticesmarked "Appendix."63 Copies of said notices, onforms provided by the Regional Director for Region 6, afterbeing duly signed by the Company's authorized representa-tive, shall be posted by it immediately upon receipt thereof,and be maintained by it for 60 consecutive days thereafter,in conspicuous places, including all places where notices toemployees are customarily posted. Reasonable steps shallbe taken by the Company to insure that said notices are notaltered, defaced, or covered by other material.(e)Notify said Regional Director, in writing, within 20days from the receipt of this Decision, what steps have beentaken to comply herewith.64IT IS FURTHER RECOMMENDED that the Union's objectionsto the election held by the Board in Case 6-RC-5147 besustained,and that the results of said election be set asideand that said case be remanded to the Regional Directorfor Region 6 for the purpose of conducting a new electionat such time as he deems the circumstances permit the freechoice of a bargaining representative.IT IS FURTHER RECOMMENDED that the complaint bedismissed in all other respects.61 In the event no exceptions are filed asprovided bySection 102 46 oftheRules and Regulationsof the National LaborRelations Board, thefindings,conclusions, recommendations,and Recommended Order hereinshall,as provided in Section102 48 of theRules and Regulations, beadopted bythe Board and become its findings,conclusions,and order, andall objections thereto shall be deemed waived for all purposes In the eventthat the Board's Order is enforcedby a Judgmentof a UnitedStates Courtof Appeals,the words in the noticereading "POSTED BY ORDER OFTHE NATIONAL LABOR RELATIONSBOARD" shall be changed toread "POSTED PURSUANT TO A JUDGMENT OF THE UNITEDSTATES COURT OF APPEALS ENFORCING AN ORDER OF THENATIONAL LABOR RELATIONS BOARD"In accordancewith Board policy (SeeReidbord Bros Co,184 NLRB No33, andLawler'sCafeteria& Catering Co,138NLRB 352, fn 2), I haveprovidedfor separate notices to be posted at each of the four West Virginiaplants as is commensurate with the unfair labor practices committed at therespectiveplantThusthenoticesaredenominatedAppendix-Buckhannon,Appendix-Philippi,and so forth64 In the event that this RecommendedOrder is adopted by the Board,this provision shall be modifiedto read "Notifysaid Regional Director, inwriting,within 10 daysfrom the dateof this Order,what steps Respondenthas takento comply herewith "APPENDIX-PHILIPPINOTICETo MEMBERSPOSTED BY ORDER OF THENATIONALLABOR RELATIONS BOARDAn Agencyof the United States Government173Aftera trial in which parties had the opportunity to presenttheir evidence,theNational Labor Relations Board hasfound that we violated the law and has ordered us to postthisnotice telling our employees what we have beenordered to do and not to do in the future.The Board has ordered us to tell you thatWE WILL NOT threaten to close the plant if the Unioncomes in.WE WILL NOT threaten employees with the loss oftheir right to talk with management about theirgrievances in the event they select the Union as theircollective-bargaining representative.WE WILL NOTin any other manner interfere with,restrain,or coerce our employees in the exercise of theirright to self-organization,to form labor organizations,to join or assist the aforesaid Union, or any other labororganization,to bargain collectively through represent-atives of their own choosing,and to engage in otherconcertedactivitiesfor the purpose of collectivebargaining or other mutual aid or protection, or torefrain from any or all such activity.All our employees have the right to join or assist, or not tojoinor assist,Amalgamated Clothing Workers of America,Pittsburgh District JointBoard,AFL-CIO, or any otherlabor organization,except to the extent that such right maybe affected by an agreement requiring membership in alabor organization as a condition of employment asauthorized in Section 8(a)(3) of the National LaborRelations Act.REIDBORDBROS. CO.(Employer)DatedBy(Representative)(Title)Thisisan official notice and must notbe defaced byanyone.Thisnotice must remain postedfor 60 consecutive daysfrom the date of posting and must notbe altered, defaced,or covered by any othermaterial.Any questionsconcerning this noticeor compliance withitsprovisionsmay be directedto the Board'sOffice, 1536Federal Building,1000 Liberty Avenue,Pittsburgh, Penn-sylvania 15222, Telephone 412--644-2977. 174DECISIONS OF NATIONAL LABOR RELATIONS BOARDAPPENDIX-ELKINS # IREIDBORDBROS. Co.(Employer)NOTICE TO EMPLOYEESPOSTED BY ORDER OF THENATIONAL LABOR RELATIONS BOARDAn Agency of the United States GovernmentAfter a trial in which parties had theopportunityto presenttheir evidence,theNationalLaborRelations Board hasfound that we violated the law and has ordered us to postthisnotice telling our employees what we have beenordered to do and not to do in the future.The Board has ordered us to tellyou thatWE WILL NOTdischarge or otherwise discriminateagainst employees in order to discourage membershipinAmalgamated Clothing Workers of America,Pitts-burgh District Joint Board,AFL-CIO,or any otherlabor organization.WE WILLNOT threaten to close the plant if the Unioncomes in.DatedBy(Representative)(Title)This is an official notice and must not be defaced byanyone.This notice must remain posted for 60 consecutive daysfrom the date of posting and must not be altered, defaced,or covered by any other material.Any questions concerning this notice or compliance withitsprovisions may be directed to the Board's Office, 1536Federal Building, 1000 Liberty Avenue, Pittsburgh, Penn-sylvania 15222, Telephone 412-644-2977.APPENDIX-ELKINS #2 PLANTNOTICE TOEMPLOYEESPOSTED BY ORDER OF THENATIONALLABOR RELATIONS BOARDAn Agency of the UnitedStatesGovernmentWE WILLNOT promise benefits to employees in orderto discourage support for the Union.WE WILLNOT threaten employees with the loss oftheirright to talk with management about theirgrievances in the event they select the Union as theircollective-bargaining representative.WE WILLNOT in any other manner interfere with,restrain,or coerce our employees in the exercise of theirright to self-organization,to form labor organizations,to join or assist the aforesaidUnion,or any other labororganization,to bargain collectively through represent-atives of their own choosing,and to engage in otherconcertedactivitiesfor the purpose of collectivebargaining or other mutual aid or protection, or torefrain from any or all such activity.The Board has ordered us to tell you thatWE WILL offer Pauline Phares,Linda Gibson, andCatherine Coberly immediate and full reinstatement totheir former jobs or, if those jobs no longer exist, tosubstantially equivalent positions (to the extent that wehave not already done so), without any loss of pay,seniority,or other rights and privileges,and repay themwith interest,for any loss they may have sufferedbecause we discharged them.WE WILL notifyany of the aforementioned persons ifpresently serving in the Armed Forces of the UnitedStatesof their right to full reinstatement uponapplication in accordance with the Selective Service Actand the Universal Military Training and Service Act, asamended,after discharge from the Armed Forces.All our employees have the right to join or assist,or not tojoin or assist,Amalgamated Clothing Workers of America,Pittsburgh District Joint Board,AFL-CIO,or any otherlabor organization,except to the extent that such right maybe affected by an agreement requring membership in alabor organization as a condition of employment asauthorized in Section 8(a)(3) of the National LaborRelations Act.After a trial in which parties had the opportunity to presenttheir evidence, the National Labor Relations Board hasfound that we violated the law and has ordered us to postthisnotice telling our employees what we have beenordered to do and not to do in the future.The Board has ordered us to tell you thatWE WILL NOT coercively question you concerningyour membership in or activities on behalf of Amalga-mated ClothingWorkers of America, PittsburghDistrict Joint Board, AFL-CIO, or any other labororganization.WE WILL NOT threaten to close the plant if the Unioncomes in.WE WILL NOT request employees to spy upon andreport to us concerning the union activities of otheremployees.WE WILL NOT promise benefits to employees in orderto discourage support for the Union.WE WILL NOT threaten employees with the loss oftheir right to talk with management about theirgrievances in the event they select the Union as theircollective-bargaining representative.WE WILL NOT in any other manner interfere with,restrain,or coerce our employees in the exercise of theirright to self-organization,to form labor organizations,to join or assist the aforesaid Union, or any other labororganization,to bargaincollectivelythrough represent-atives of their own choosing, and to engage in otherconcertedactivitiesfor the purpose of collectivebargaining or other mutual aid or protection, or torefrain from any or all such activity.All our employees have the right to join orassist, or not tojoin or assist, Amalgamated Clothing Workers of America,Pittsburgh District Joint Board, AFL-CIO, or any otherlabor organization, except to the extent that such right maybe affected by an agreement requiring membership in alabor organization as a condition of employment as REIDBORDBROS.CO.175authorized in Section 8(a)(3) of the National LaborWE WILL NOT spy on unionmeetingsor otherRelations Act.REIDBORDBROS. CO.(Employer)DatedBy(Representative)(Title)This is an official notice and must notbe defaced byanyone.Thisnotice must remain posted for 60 consecutive daysfrom the date of posting and must not be altered,defaced,or coveredby anyother material.Any questions concerning this notice or compliance withitsprovisionsmay be directed to the Board'sOffice, 1536Federal Building, 1000 LibertyAvenue,Pittsburgh, Penn-sylvania 15222,Telephone412--644-2977.APPENDIX-BUCKHANNONNOTICE TO EMPLOYEESPOSTED BY ORDER OF THENATIONAL LABOR RELATIONS BOARDAn Agency of the United States GovernmentAfter a trial in which parties had the opportunity to presenttheir evidence,the National Labor Relations Board hasfound that we violated the law and has ordered us to postthisnotice telling our employees what we have beenordered to do and not to do in the future.The Board has ordered us to tell you thatWE WILL NOT coercively question you concerningyour membership in or activities on behalf of Amalga-matedClothingWorkers of America,PittsburghDistrict Joint Board,AFL-CIO,or any other labororganization.WE WILL NOT threaten to close the plant if the Unioncomes in.union activitiesof our employees.WE WILL NOT threaten employees with the loss oftheir right to talk withmanagementabout theirgrievances in the event they select the Union as theircollective-bargaining representative.WE WILL NOT in any other manner interfere with,restrain, or coerce our employees in the exercise of theirright to self-organization, to form labor organizations,to join or assist the aforesaid Union, or any other labororganization, to bargain collectively through represent-atives of their own choosing, and to engage in otherconcertedactivitiesfor the purpose of collectivebargaining or other mutual aid or protection, or torefrain from any or all such activity.All our employees have the right tojoin or assist, or not tojoin or assist, Amalgamated Clothing Workers of America,Pittsburgh District Joint Board, AFL-CIO, or any otherlabor organization, except to the extent that such right maybe affected by an agreement requiring membership in alabororganization as a condition of employment asauthorized in Section 8(a)(3) of the National LaborRelations Act.REIDBORDBROS. CO.(Employer)DatedBy(Representative)(Title)This is an official notice and must not be defaced byanyone.This notice must remain posted for 60 consecutive daysfrom the date of posting and must not be altered, defaced,or covered by any other material.Any questions concerning this notice or compliance withitsprovisions may be directed to the Board's Office, 1536Federal Building, 1000 Liberty Avenue, Pittsburgh, Penn-sylvania 15222, Telephone 412-644--2977.